DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group XII in the reply filed on 11 July 2022 is acknowledged.  The traversal is on the ground(s) that there is no undue burden in searching the features of at least the bulk of the other species.  This is not found persuasive because the species in fact represent mutually exclusive embodiments and, at least as prior art applicable to one would not be applicable to all, a search burden exists and the election requirement is maintained.  Note that regarding Applicant’s disagreement with the groupings, the issue is mooted by the election of Group XII (i.e. even if Figures 3A-3E, etc. represent single embodiments, this does not change the grouping of Group XII).  Note further that Applicant’s assertion that some claims are generic to many species does not invalidate the statement that no claim is generic to all species. 
The requirement is still deemed proper and is therefore made FINAL.
Claims 2, 10, and 19-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11 July 2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-9, and 11-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites an anchor system “rigidly coupled” to the seat and anchors of the anchor system “rotatably coupled” to the seat.  As “rigidly coupled” would generally be understood to exclude a rotatable connection, this is unclear.
Claims 3-7 at least further imply motion of the anchors creating clarity issues much as in claim 1.
Claims 3-9 and 11-18 are deemed indefinite because they are dependent on an indefinite claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-7, 13, and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Su (US Patent Application Publication Number 2013/0099535).
Regarding claim 1, Su discloses an infant car seat system, comprising: an infant car seat having a front and a backside, the infant car seat comprising: a first seat shell rail; and a second seat shell rail spaced from the first seat shell rail to define a space therebetween (see Figures 1, 11, etc. showing rails of 122 spaced as claimed; and an anchor system (124) rigidly coupled to the infant car seat to attach the infant car seat directly to a vehicle seat without using an infant car seat detachable base, the anchor system comprising: a first infant car seat anchor, rotatably coupled to the infant car seat outside of the space, to mechanically engage with a first vehicle anchor of the vehicle seat; and a second infant car seat anchor, rotatably coupled to the infant car seat outside of the space, to mechanically engage with a second vehicle anchor of the vehicle seat (this is the general arrangement with 124 rotatably coupled to 122; see figures).
Regarding claim 3, Su further discloses at least one of the first infant car seat anchor and the second infant car seat anchor is a rotatable and/or2Application No.: 17/669,838 Docket No.: WIAOOO1US2Ctelescoping seat anchor to allow adjustability for fitting the infant car seat system to different vehicle seat shapes (both anchors rotate and telescope).  
Regarding claims 4-7, Su further discloses the infant car seat further comprises: at least one storage area to facilitate storage of at least one of the first infant car seat anchor and the second infant car seat anchor, via at least one of rotation and/or translation of the at least one of the first infant car seat anchor and the second infant car seat anchor, when the anchor system is not in use to attach the infant car seat to the vehicle seat, wherein: the at least one storage area includes a first storage area to store the first infant car seat anchor and a second storage area to store the second infant car seat anchor; the first storage area is positioned on a first outer side of the first seat shell rail or on a first front edge of the first seat shell rail or inside the first seat shell rail; and the second storage area is positioned on a second outer side of the second seat shell rail or on a second front edge of the second seat shell rail or inside the second seat shell rail (see figures, which show storage areas as claimed at least inasmuch as the elected embodiment of the invention).  
Regarding claim 13, Su further discloses the vehicle seat includes a pair of ISOFIX system lower anchors; the first infant car seat anchor includes a first infant car seat ISOFIX system connector; the first vehicle anchor is a first vehicle ISOFIX system anchor of the pair of ISOFIX system lower anchors of the vehicle seat; the second infant car seat anchor includes a second infant car seat ISOFIX system connector; and the second vehicle anchor is a second vehicle ISOFIX system anchor of the pair of ISOFIX system lower anchors of the vehicle seat (the device is disclosed as ISOFIX and is accordingly viewed as meeting the limitations as best understood).  
Regarding claim 18, Su further discloses the first infant car seat anchor is mechanically constrained by a first portion of the first seat shell rail proximate to the front of the infant car seat; and the second infant car seat anchor is mechanically constrained by a first portion of the second seat shell rail proximate to the front of the infant car seat (this is the general arrangement; see figures).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8, 9, 11, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Su in view of Barker et al. (US Patent Application Publication Number 2009/0273215).  Su discloses a system as explained above including a actuators to release the anchors, a center of gravity (inherent in any device), the first infant car seat anchor coupled to the infant car seat at a first constraining point; and the second infant car seat anchor is coupled to the infant car seat at one of the first constraining point or a second constraining point different from the first constraining point, to mechanically engage with a second vehicle anchor of the vehicle seat (this is the general arrangement), but does not disclose single actuation or a carrying handle.  Barker discloses a related device including an actuator coupled to a seat and anchor system to release both of a first infant car seat anchor from mechanical engagement with a first vehicle anchor and a second infant car seat anchor from mechanical engagement with a second vehicle anchor via a single actuation of the at least one actuator, wherein the at least one actuator includes at least one actuator handle (member 113 serves as a handle for actuator 110, etc. to release hooks 51), wherein: the infant car seat includes a carrying handle; and the at least one actuator handle is positioned on the carrying handle of the infant car seat (various portions of Barker, including 250 for instance could be used as such), and5Application No.: 17/669,838Docket No.: WIAOOO1US2C a first carrying handle attachment mechanism to attach the carrying handle to a first side of the infant car seat; and a second carrying handle attachment mechanism to attach the carrying handle to a second side of the infant car seat (attachment at ends of 250 for instance).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide single actuation and a carrying handle as taught by Barker in Su’s device because this could improve comfort, convenience, and efficiency for a user.

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Su.  Su discloses a system as explained above including the use of ISOFIX anchors but does not explicitly disclose the use of a LATCH system (though does state that the anchor structure is not limited).  However, the use of both ISOFIX and LATCH is old and well-known in the art.  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide an appropriate ISOFIX or LATCH arrangement in Su’s device to ensure safety in various markets.

Claim(s) 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Su in view of Gaudreau et al. (US Patent Number 8596718).  Su discloses a system as explained above but does not disclose an adjustment foot.  Gaudreau discloses a related device including an adjustment foot (18) disposed proximate to a front of an infant car seat between rails, wherein the adjustment foot includes at least one adjustable mechanism to provide adjustable leverage against at least one of a seat back or a seat pan of the vehicle seat, wherein at least one adjustable mechanism includes at least one of an adjustable telescoping mechanism or an adjustable rotating mechanism to provide the adjustable leverage (this is the general manner of operation; see figures).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide an adjustment foot as taught by Gaudreau in Su’s device because this could improve comfort, convenience, and safety for a user.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP F GABLER whose telephone number is (571)272-2155. The examiner can normally be reached Mon-Fri 8:00 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 571-272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP F GABLER/Primary Examiner, Art Unit 3636